Title: From Thomas Jefferson to James Brown, 4 November 1790
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Nov. 4. 1790.

Be so good as to send to this place for my use two gross of bottles and 6. gross of corks, and add them to the account you make out for Mr. Lewis. They will arrive here after my departure, but orders relating to them are left.
I take the liberty of sending to you 3. large boxes addressed to myself in Philadelphia. 2. of them contain books, the other a musical instrument. I must beg the favor of you to forward them by some vessel going directly from Richmond to Philadelphia, as I have always found danger in intermediate stages. Should the boxes appear to have suffered in the waggons (as two of them are very heavy) I will trouble you to have them well secured. Indeed coarse oil cloth, if to be had, would be desireable as a cover for them. I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

